ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
This is a companion case to Sellers v. State, No. 28,293, this day decided, (page 560, this volume). The objectionable portion of the confession which was introduced in evidence over the appellant’s objection in this case was as follows: “We mixed the mercury we got in Andrews County, Texas with the mercury we got in Lea County, New Mexico. We got the mercury from Lea County on the night of Sept. 28 or morning of Sept. 29, 1954.”
The conclusion we have reached in the Sellers case is here controlling.
The appellant’s motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.